Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Puttkamer (US 9,039,336).
Regarding claim 1, Von Puttkamer discloses a drill (See Figure 1), comprising: a main body 14 having a bar shape extending from a first end to a second end (See Figure 1), the main body configured to rotate around a rotation axis, and comprising: a cutting edge 16 located at a side of the first end (See Figure 3), a first flute 18 extending from the cutting edge 16 toward the second end (Note: the section of the flute 18 labeled AM in Figure 1), and a second flute 18 extending from the first flute toward the second end (Note: the section of the flute 18 rearward of the section labeled AM), the first flute comprises, in a cross section orthogonal to the rotation axis (See Figure 4), a first portion configured as a chip formation surface (Note: the portion of the flute defined by radius R; See Figure 4) having a concave curvilinear shape located at a more rear side of the first flute 18 in a rotation direction of the rotation axis than a bottom (Note: the portion of the flute defined by radius r; See Figure 4) of the first flute, and a second portion configured as a chip formation surface 28 having a convex curvilinear shape located at a more front side of the first flute 18 in the rotation direction than the bottom of the first flute (See Figure 4), wherein the second flute has a concave curvilinear shape from a front end portion located at a front side of the second flute in the rotation direction to a rear end portion located at a rear side of the second flute in the rotation direction in the cross section (See Figure 1).
Regarding claim 2, Von Puttkamer discloses wherein a maximum value of a radius of curvature in the first portion (Note: the portion of the flute defined by radius R) is larger than a maximum value of a radius of curvature in the second portion 28 in the cross section (See Figure 4).
Regarding claim 3, Von Puttkamer discloses wherein the first flute further comprises, in the cross section axis, a third portion having a concave curvilinear shape (Note: the portion of the flute defined by radius r) which is located between the first portion (Note: the portion of the flute defined by radius R) and the second portion 28 and comprises the bottom, and a maximum value of a radius of curvature in the first portion is larger than a maximum value of a radius of curvature in the third portion in the cross section (See Figure 4).
Regarding claim 4, Von Puttkamer discloses wherein a maximum value of a radius of curvature in the second portion 28 is larger than the maximum value of the radius of curvature in the third portion (Note: the portion of the flute defined by radius r) (See Figure 4).
Regarding claim 8, Von Puttkamer discloses the second flute (Note: the section of the flute 18 rearward of the section labeled AM) is located at a more rear side of the main body 14 in the rotation direction than the first flute in a region where the second flute connects to the first flute (Note: the section of the flute 18 labeled AM in Figure 1) (See Figure 1).
Regarding claim 10, Von Puttkamer discloses a method for manufacturing a machined product, comprising: rotating the drill according to claim 1; bringing the drill being rotated into contact with a workpiece; and moving the drill away from the workpiece (Col. 4, Lines 4-26) (Note: the drill is used to drill solid blocks of material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Puttkamer.  
Regarding claim 9, Von Puttkamer discloses the drill of claim 1 as set forth above.  Von Puttkamer does not disclose wherein a length of the first flute in a direction along the rotation axis is in a range of D/4 to D.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Von Puttkamer such that the length of the first flute in a direction along the rotation axis is in a range of D/4 to D since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, on of ordinary skill in the art would modify the length of the first flute depending on the material being machined such that chips are broken up during machining.

Allowable Subject Matter
Claims 11-19 are allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/12/22 have been fully considered but they are not persuasive. Each of Applicant’s arguments are set forth below in italics followed by Examiner’s response.
It is noted that this “hump” in section chip flute section 32 is the only part of chip flute rib 28 that could be considered by a person of ordinary skill in the art as having a convex curvilinear shape as required by the recitation of Claim 1, i.e. while chip flute rib 28 is “convex” in comparison to first chip flute section 30, the entirety of chip flute rib 28 could not be considered to have a convex curvilinear shape.
Examiner respectfully disagrees.  Von Puttkamer discloses a convex projection 28 having a curvilinear shape (See Figure 4).  Curvilinear is defined as “consisting of or bounded by curved lines” (See Merriam-Webster).  In this case, the convex projection 28 is formed by curved lines on a radially most inner side and a radially most outer side as seen in Figure 4.
Applicant respectfully submits the reference of record fails to disclose the amended subject matter of Claim 1, as the hump of chip flute rib 28 in second chip flute section 32 is not used in chip formation.
Examiner respectfully disagrees.  Von Puttkamer states “…due to the provision of chip flute rib 28 with a wave-shaped cross-section, arising chip 36 acquires a greatly increased curvature which leads to an early chip breakage, i.e. to the generation of so-called discontinuous chips…” (Col. 5, Lines 28-41).  Thus, the chip flute rib 28 can be said to used in chip formation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722